PER CURIAM.
The record reflects that the County paid the costs at issue herein. By virtue of having paid the said costs, questions concerning the applicability and constitutionality of section 939.08 Florida Statutes, as it relates to any rights that the County has to approve of costs incurred by a criminal defendant prior to the payment of those costs, in response to a court order to do so, now appear to be moot. In addition, the fact that the bills were paid renders the court’s ruling, concerning the constitutionality of section 939.08 Florida Statutes, superfluous. Accordingly, and for the foregoing reasons, the trial court’s order, which declared section 939.08 Florida Statutes unconstitutional and ordered the payment of costs upon approval of the presiding judge, is hereby vacated, thus rendering this appeal subject to being dismissed for mootness.
Appeal dismissed.